Appeal by the defendant from a judgment of the County Court, Nassau County *304(Thorp, J.), rendered October 15, 1993, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), criminal possession of stolen property in the third degree, and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly determined that the stop of his vehicle was based on reasonable suspicion (see, People v Hicks, 68 NY2d 234; People v De Bour, 40 NY2d 210; People v Ryan, 224 AD2d 644; People v Bianchi, 208 AD2d 551, 552, affd 85 NY2d 1022; People v Mills, 198 AD2d 236; People v Bedoya, 190 AD2d 812). Consequently, the evidence recovered as a result of the stop was admissible.
The defendant’s remaining contention is without merit. Bracken, J. P., Copertino, Goldstein and McGinity, JJ., concur.